Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 228 and 246.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “238” has been used to designate both “base framing member” and “a foot pad.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "110" and "300" have both been used to designate a docking station.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,095,267 to Goodman.
Goodman discloses a personal transportation system (Figure 1) comprising: a personal transportation vehicle defining a front (by 14 end in Figure 1) and a rear (near 21 in Figure 1) and having a first wheel (20), a second wheel (20, see Figure 2), an idler wheel (28), a platform (22), a first electric motor (38), a second electric motor (38; see Figure 2), a first hand grip (end of handle bar 42 or 44; see Figure 4), a second hand grip (other end of handle bar 42 or 44; see Figure 4), a first control actuator (56) and a second control actuator (58); the first wheel and the second wheel being spaced from each other (20, see Figure 2) and aligned along an axis (34); the platform being disposed rearward of the axis and configured to support thereon a user in a standing position (see Figures 1 and 2); the idler wheel being disposed rearward of the axis (28 behind 20, see Figure 1), wherein the first wheel, the second wheel and the idler wheel support the platform (see Figure 1); the first electric motor being configured to drive the first wheel (see Figure 2); the second electric motor being configured to drive the second wheel (see Figure 2); the first hand grip and the second hand grip being fixed in position relative to the platform at respective locations forward of the platform (on top of 16; 42, 46) , the first hand grip and the second hand grip being configured to be grasped by the user while in the standing position on the platform (see Abstract); the first control actuator being operative to control rotations of the first wheel and the second wheel to provide forward and reverse motion of the personal transportation vehicle, the second control actuator being operative to control rotations of the first wheel and the second wheel to provide turning of the personal transportation vehicle (see col. 4, lines 19-31), the first control actuator and the second control actuator being configured to be actuated by corresponding thumbs of the user (see col. 3, lines 26-34).
Goodman does not disclose the actuators being disposed on the hand grips nor that the actuators are configured to be actuated by corresponding thumbs of the user. Goodman does disclose the actuators being near the hand grips (42 or 44), and configured to be actuated by thumbs of a user (see col. 4 lines 19-31). It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the actuators on the first and second hand grips, and in a location to allow the thumbs of the users to actuate the actuators, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
 Regarding claim 2, Goodman discloses the platform (22) is disposed at a height that is higher than a height of the axis (34; see Figures 1 and 2).
Claims 3, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of US Patent Publication 2022/0258630 to Paterson.
Goodman is discussed above, and further discloses having a battery (26) located at the front of the personal mobility vehicle that is configured to power the two electric motors. Goodman also discloses that the battery must be charged in any conventional manner (see col. 3, lines 40-45). However, Goodman does not disclose using a docking station having a base, the base having an upper planar surface upon which the first wheel, the second wheel and the idler wheel are configured to drive and be positioned when the personal transportation vehicle is in a docked position at the docking station. Goodman does not disclose any further details of the dock station, or the vehicle containing a charging port disposed at the front and configured to mate with a charging connector.
Paterson discloses using a docking station (102) having a base, the base having an upper planar surface (upper surface of 106) upon which the wheels of the vehicle are configured to drive and be positioned when the personal transportation vehicle is in a docked position at the docking station (see paragraph [0029]). Patterson also discloses having a charging unit (101) with a charging connector (108) to connect to a vehicle to charge when the vehicle is docked on the charger. Paterson suggests using the charging station in order to provide a stable, convenient and safe device for charging and electric vehicle (see paragraph [0002]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to use a docking station as described in Paterson for the personal vehicle of Goodman in order to provide a convenient and safe charging space for an electric vehicle (see paragraph [0002]). The results would have been predictable to one of ordinary skill in the art.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of US Patent 10,789,790 to Vandenbussche et al. (hereinafter Vanden).
	Regarding claim 7, Goodman is discussed above and discloses having thumb accessible actuators for controlling turning of the vehicle, but fails to disclose the first and second actuator are thumb wheels. 
	Vanden discloses having rotational thumb wheels (136A and 136B) to control the throttle and acceleration of an elective vehicle. Vanden discloses that the rotational thumb wheels could alternatively be non-rotational thumb-based controls (see col. 5, lines 10-36). 	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have used rotational thumb wheels as the first and second actuators on Goodman as suggested by Vanden that rotational thumb wheels can be used in place of non-rotational thumb controls. The result would have been predictable to one of ordinary skill in the art. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of US Patent Publication 2020/0189682 to Ko et al. (hereinafter Ko).
	Goodman is discussed above, but fails to disclose the vehicle comprises a seat movable between a stowed position, in which the seat is disposed forward of the platform and an extended position, in which the seat extends at least partially over the platform. 	
	Ko discloses a personal mobility apparatus (10) that can be operated in a standing mode (see paragraph [0040]), but also discloses having a seat (24). Ko discloses the seat (24) is movable between a stowed position (see Figure 4), in which the seat is disposed forward of the platform (11) and an extended position (see Figure 1), in which the seat (24) extends at least partially over the platform (11).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have a seat as discloses in Ko on the vehicle of Goodman in order to allow the user to operate in both a standing or sitting mode. The results would have been predictable to one of ordinary skill in the art. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of US Patent Publication 2016/0270988 to Diaz-Flores et al. (hereinafter Diaz).
Goodman is discussed above, and discloses having a platform. Goodman does not disclose details of a frame assembly wherein the frame assembly is formed of metal tubing. 
It is common and well-known to use metal tubing to construct frames of vehicles, as evidenced by Diaz. Diaz discloses having a personal mobility device where in the sub-frame is made of metal or alloy tubing. The sub-frame housing the electronics, motors, wheels, battery, seat support, and other structural elements for the device (see paragraph [0013]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have constructed the sub-frame for the platform in Goodman as described in Diaz, as it is well-known and provides structural stability for the vehicle. The result would have been predictable to one of ordinary skill in the art. 
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Goodman in view of US Patent Publication 2021/0165404 to Gillett.
	Goodman is discussed above, and discloses having a personal transportation vehicle that operates in a manual mode driven by manual operation of the first actuator and the second actuator. Goodman fails to disclose the personal transportation vehicle having an automatic mode where the transportation vehicle is driven responsive to information received from outside of the vehicle. Goodman also fails to disclose any details of an automatic mode including the use of LIDAR.
	However, Gillett discloses having an electric motor driven personal transportation vehicle that can be selectively driven in a manual mode (see Abstract) and an automatic mode (see paragraph [0039]). Further, in the automatic mode, Gillet discloses driving the vehicle in response to information received from outside the vehicle (see paragraphs [0039] – [0041]). Regarding claim 11, Gillett discloses the personal transportation vehicle further comprises a controller (209) and a receiver (203a); the receiver is configured to receive information from a mobile device paired to the personal transportation vehicle; and the controller is configured to use the information received from the mobile device to drive the personal transportation vehicle when in the automatic mode (see paragraphs [0034], [0053], ]0056], and [0121]). Regarding claim 12, Gillett discloses the automatic mode is a remote-control mode in which the information provided from the mobile device corresponds to user inputs for driving the personal transportation vehicle (see paragraph [0121]). Regarding claim 13, Gillett discloses the automatic mode is a follow mode in which the information provided from the mobile device corresponds to GPS location information of the mobile device (see paragraph [0034]); and the controller is configured to use the GPS location information received from the mobile device to drive the personal transportation vehicle to maintain a preset distance from the mobile device (see paragraph [0141] and [0149]). Regarding claim 14, Gillett discloses the personal transportation vehicle further comprises a LIDAR assembly (see paragraph [0034]) configured to acquire information corresponding to user gestures; and when in a follow mode, the controller is configured to determine presence of a first user gesture corresponding to a stop command, responsive to which the controller pauses driving of the personal transportation vehicle to maintain the preset distance from the mobile device (see paragraph [0043]). Regarding claim 15, Gillett discloses the LIDAR assembly (see paragraph [0034]) is further configured to acquire information corresponding to an obstruction located along a travel path of the personal transportation vehicle (see paragraph [0043]); and the controller, responsive to receipt of the information, is configured to drive the personal transportation vehicle to avoid the obstruction (see paragraphs [0043] – [0048]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have the personal transportation system of Goodman have an automatic and manual mode as taught by Gillett, including all the details of the automatic mode described by Gillett, in order to provide more modes of operation for the personal transportation system of Goodman. The result of using the automatic mode on Goodman would have yielded predictable results.
Regarding claims 16 and 17, Goodman fails to disclose the transportation system having a first and second personal transportation vehicle, and having a control venter operative to receive information from the vehicles. 
	Gillett discloses having a scooter system with one or more scooters (100a-c; see Figure 7) connected to a control center (200) and operative to receive information from the vehicles (Abstract; see Figure 7).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have multiple transportation vehicles like Goodman in a system like Gillett in order for better control and to use the vehicles in a service and to track them. Alternatively, the type of scooter disclosed in Goodman would be obvious to use in Gillett as an alternative type of transportation. The result of using multiple vehicles in a control network would have yielded predictable results.
	Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art cited on the attached PTO-892 all relates to electric personal mobility vehicles, how they are driven, and docking stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tiffany L. Webb whose telephone number is (571)272-3950. The examiner can normally be reached M-F: 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571)272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.L.W./Examiner, Art Unit 3616                                                                                                                                                                                                        


/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616